     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELIZABETH FIRER
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8937
 6          Facsimile: (415) 744-0134
            E-Mail: Elizabeth.Firer@ssa.gov
 7
 8   Attorneys for Defendant

 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                     ) Case No.: 2:18-cv-00141-CKD
13   LAWRENCE J. ROCCO,                              )
                                                     ) STIPULATION AND ORDER FOR AN
14                  Plaintiff,                       ) EXTENSION OF TIME
                                                     )
15          vs.                                      )
     NANCY A. BERRYHILL,                             )
16   Acting Commissioner of Social Security,         )
                                                     )
17                  Defendant.                       )
                                                     )
18                                                   )

19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that the time for responding to Plaintiff’s Motion for Summary Judgment be

22   extended 14 days from October 3, 2018, to October 17, 2018. This is Defendant’s third request

23   for an extension of time to respond to Plaintiff’s motion. Defendant respectfully requests this

24   additional time because, although Defendant has agreed this matter needs to be remanded, the

25   parties have been unable to agree on terms and Defendant now needs additional time to draft a

26   Motion to Remand the case in lieu of an opposition. Defendant’s counsel responsible for briefing

27   this case, S. Wyeth McAdam, also has a number of other briefs due and is trying diligently to

28   manage competing workload demands.
 1          The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
                                                 Respectfully submitted,
 4
 5   Dated: October 2, 2018                      /s/_Marc V. Kalagian
                                                 (as authorized via email October 3, 2018)
 6                                               MARC V. KALAGIAN
                                                 Attorney for Plaintiff
 7
 8
     Dated: October 2, 2018                      MCGREGOR W. SCOTT
 9                                               United States Attorney
10                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
11                                               Social Security Administration
12                                        By:    /s/ Elizabeth Firer
13                                               ELIZABETH FIRER
                                                 Special Assistant U.S. Attorney
14                                               Attorneys for Defendant
     OF COUNSEL:
15   S. WYETH MCADAM
16   Assistant Regional Counsel
     Social Security Administration
17
18
19
                                                 ORDER
20
21
     APPROVED AND SO ORDERED.
22
     Dated: October 9, 2018
23
24
25
26
27
28
